DETAILED ACTION
	This Office action is in response to the RCE filed 22 July 2021.  Claims 1-10, 16-19, 21, 23-27 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.
 Response to Arguments
	Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  It is noted the claims do not define or constrain what may be considered a “nanoparticle,” and further, Applicant’s own specification describes discrete semiconductor free nanoparticles of the invention as “smaller than or larger than or equal to the encapsulated semiconductor nanoparticles in size” (¶ 0012).  The claims do not recite characteristics, material(s) used, or other features to distinguish the claimed “discrete semiconductor free nanoparticles” over the prior art of record.  Thus, the prior art reads on the claims as currently drafted.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 16-19, 21, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0331262 A1 to Kan et al. (hereinafter “Kan”).
Regarding independent claim 1, Kan (Fig. 8) discloses a semiconductor structure comprising: 
a plurality of discrete encapsulated semiconductor nanoparticles 802 (¶ 0169); and 
a plurality of discrete semiconductor free nanoparticles 810 (¶ 0174), wherein the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles 810 form an agglomerate (Fig. 8), and wherein the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles have a similar size and a similar shape (¶ 0174, 810 is interpreted to comprise discrete semiconductor free nanoparticles having a similar size and similar shape to the discrete encapsulated semiconductor nanoparticles 802).  
Regarding claim 2, Kan (Figs. 3, 8) discloses the semiconductor structure according to claim 1, wherein each of the plurality of discrete encapsulated semiconductor nanoparticles 802/300 (see Fig. 3C) comprises a quantum dot 301 and an encapsulation 306 comprising an encapsulation material (¶ 0109).  
Regarding claim 3, Kan discloses the semiconductor structure according to claim 2, wherein the discrete semiconductor free nanoparticles 810 comprise the encapsulation material (¶¶ 0174-0175).  
Regarding claim 4, Kan discloses the semiconductor structure according to claim 2, wherein the encapsulation material comprises silica, titanium oxide, zirconium oxide, alumina, magnesium oxide, hafnia, barium oxide, bismuth oxide, tin oxide or mixed oxides (¶ 0109).  
Regarding claim 5, Kan discloses the semiconductor structure according to claim 2, wherein each of the discrete encapsulated semiconductor nanoparticles comprises an additional passivation layer (¶ 0077).  
Regarding claim 6, Kan discloses the semiconductor structure according to claim 1, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles 810 (Fig. 8; ¶ 0170).  
Regarding claim 7, Kan discloses the semiconductor structure according to claim 1, wherein a concentration of the discrete semiconductor free nanoparticles in the agglomerate is different than or equal to a concentration of the discrete encapsulated semiconductor nanoparticles (¶ 0170).  
Regarding claim 8, Kan discloses the semiconductor structure according to claim 1, wherein the agglomerate comprises a central area and a border area (Fig. 8; ¶ 0170).  
Regarding claim 9, Kan discloses the semiconductor structure according to claim 8, wherein a concentration of discrete semiconductor free nanoparticles in the border area is equal to or larger than in the central area (Fig. 8; ¶ 0170).  
Regarding claim 10, Kan discloses the semiconductor structure according to claim 1, wherein the discrete semiconductor free nanoparticles are at least partially located in gaps and/or interstices between the discrete encapsulated semiconductor nanoparticles (Fig. 8, ¶ 0170).  
Regarding independent claim 16, Kan (Figs. 8, 9) discloses a light-emitting device comprising: 
an active layer stack 930 configured to emit electromagnetic radiation (¶ 0179); and 
a conversion element (¶¶ 0179, 0024) in a radiation beam of the active layer stack comprising a phosphor material and a matrix, wherein the phosphor material comprises a semiconductor structure comprising an agglomerate of discrete encapsulated semiconductor nanoparticles 802 (¶ 0169) and discrete semiconductor free nanoparticles 810 (¶ 0174), and wherein the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles have a similar size and a similar shape (¶ 0174, 810 is interpreted to comprise discrete semiconductor free nanoparticles having a similar size and similar shape to the discrete encapsulated semiconductor nanoparticles 802).  
Regarding claim 17, Kan (Figs. 3, 8) discloses the light-emitting device according to claim 16, wherein each of the plurality of discrete encapsulated semiconductor nanoparticles 802/300 (see Fig. 3C) comprises a quantum dot 301 and an encapsulation 306 comprising an encapsulation material (¶ 0109).  
Regarding claim 18, Kan discloses the light-emitting device according to claim 17, wherein the discrete semiconductor free nanoparticles 810 comprise the encapsulation material (¶¶ 0174-0175).  
Regarding claim 19, Kan discloses the light-emitting device according to claim 17, wherein the encapsulation material comprises silica, titanium oxide, zirconium oxide, alumina, magnesium oxide, hafnia, barium oxide, bismuth oxide, tin oxide or mixed oxides (¶ 0109).   
Regarding claim 21, Kan (Fig. 8) discloses the light-emitting device according to claim 16, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles 810.  
Regarding claim 23, Kan discloses the light-emitting device according to claim 16, wherein the agglomerate comprises a central area and a border area (Fig. 8).  
Regarding claim 24, Kan discloses the light-emitting device according to claim 23, wherein a concentration of discrete semiconductor free nanoparticles 810 in the border area is equal to or larger than in the central area (Fig. 8).  
Regarding claim 25, Kan discloses the light-emitting device according to claim 16, wherein the discrete semiconductor free nanoparticles 810 are at least partially located in gaps and/or interstices between the discrete encapsulated semiconductor nanoparticles 802 (Fig. 8; ¶ 0170).
Regarding claim 26, Kan discloses the semiconductor structure according to claim 1, wherein each of the plurality of discrete encapsulated semiconductor nanoparticles comprises a quantum dot and an encapsulation comprising an encapsulation material (¶ 0109), wherein the discrete semiconductor free nanoparticles comprise the encapsulation material (¶¶ 0174-75), wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles (Fig. 8; ¶ 0170), wherein the encapsulation material comprises silica (¶ 0109), and wherein the point-to-point connections are covalent Si-O bonds (¶ 0142).   
Regarding independent claim 27, Kan (Fig. 8) discloses a semiconductor structure comprising: a plurality of discrete encapsulated semiconductor nanoparticles 802 (¶ 0169); and a plurality of discrete semiconductor free nanoparticles 810 (¶ 0174), wherein the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles 810 form an agglomerate (Fig. 8), wherein the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles have essentially the same size and shape (¶ 0174, 810 is interpreted to comprise discrete semiconductor free nanoparticles having essentially the same size and shape to the discrete encapsulated semiconductor nanoparticles 802), wherein each of the plurality of discrete encapsulated semiconductor nanoparticles comprises a quantum dot and an encapsulation comprising an encapsulation material (¶ 0109), wherein the discrete semiconductor free nanoparticles comprise the encapsulation material (¶¶ 0174-75), wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles (Fig. 8; ¶ 0170), wherein the encapsulation material comprises silica (¶ 0109), and wherein the point-to-point connections are covalent Si-O bonds (¶ 0142).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,778,510 B2 to Won et al.; US 9,303,153 B2 to Nick; and US 8,847,197 B2 to Pickett et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
1 September 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813